The La Bruce, Nathaniel Gladding, master, of Bristol, R. L, ran on Pickle’s Reef near Key West She was gotten off by the libel-ants [William Eagan, James Curry, Joseph Bethel, and others], who were the masters and crews of three wrecking sloops. As the time the schooner was gotten off, the sea was running high, and she was thumping badly. A part of her sheathing was beaten off, and her forefoot started. The salvors took off her deck load, and crowded her over the reef. They then insisted on taking her into Key West for adjudication of salvage. The master, Gladding, objected and offered to pay them for their trouble, claiming that his vessel was able to proceed on her voyage to Charleston. Against the protests of the master, the vessel was taken into Key West and a libel filed. It was claimed by the master that he told the libelants not to assist him. except they agreed that in case his vessel was gotten off in a seaworthy condition he might proceed on his voyage after paying them for their services. He claimed that he could have gotten'his ship off the reef himself, by throwing overboard his deck load, which he intended to do rather than give her up to the management of the salvors, except under the implied agreement to allow him to proceed in case he was able to do so. The agreement was denied by the libelants, who insisted that *906they had a right to bring the vessel into Key West for the adjudication of salvage.
lipón a hearing of the case THE COURT (WEBB, J.) gave $1200 salvage.